Contact:Kleyton Parkhurst, SVP ePlus inc. investors@eplus.com 703-984-8150 ePlus Reports Fiscal Year 2009 Financial Results HERNDON, VA – June 17, 2009 – ePlus inc. (Nasdaq Global Market: PLUS), a leading provider of technology solutions, today announced financial results for its fiscal fourth quarter and full fiscal year ended March 31, 2009.For the quarter, revenues totaled $134.2 million, a decrease of $53.0 million or 28.3%, as compared to $187.2 million in the fiscal fourth quarter of 2008.Net earnings totaled $0.8 million, or $0.10 per diluted share, as compared to $2.7 million, or $0.32 per diluted share, in the fiscal fourth quarter of 2008. For the year, revenues totaled $698.0 million, a decrease of $151.3 million or 17.8%, as compared to $849.3 million last fiscal year.Net earnings totaled $12.8 million, or $1.52 per diluted share, as compared to $16.4 million, or $1.95 per diluted share last fiscal year.Results for the year ended March 31, 2009 include a pre-tax goodwill impairment charge of $4.6 million related to the Company’s technology sales business segment.The impairment is a non-cash charge to earnings, anddid not affect the Company's liquidity, cash flows from operating activities or covenants.Excluding this impairment charge, non-GAAP net earnings totaled $15.5 million or $1.84 per diluted share. “IT spending has been very volatile in the past few months, and it is difficult to predict when IT spending will stabilize or increase,” said Phillip G. Norton, Chairman, President and Chief Executive Officer.“We believe that ePlus has multiple advantages that will allow us to endure current economic challenges and be well positioned to capture growth when the economy rebounds.These advantages include our strong balance sheet, a continued focus on advanced technologies that deliver high value to customers, software and supply chain processes that differentiate us from the competition, and leasing that facilitates customer spend to meet their IT needs within capital and budget constraints.ePlus is helping our customers by providing real value in this marketplace.” Fourth Quarter Results Sales of product and services totaled $119.3 million, a decrease of $47.7 million or 28.6%, as compared to $167.0 million in the fiscal fourth quarter of 2008.The decline in revenue was primarily attributable to the economic downturn, which led many customers to defer investments in technology equipment.The gross margin percentage improved slightly to 13.1%, as compared to the same quarter last year. Revenues generated from the combination of lease revenues, sales of leased equipment, fee and other income totaled $14.8 million, a decrease of$5.3 million or 26.5%, as compared to $20.2 million in the fiscal fourth quarter of 2008.This decline was largely a result of the Company’s decision to sell more of its leases in the prior year period, as part of a risk mitigation process conducted to diversify the portfolio by customer, equipment type and residual value.As a result of fewer leases in the Company’s portfolio in the fiscal year, lease revenues decreased 11.7% to $10.3 million this quarter, representing approximately 8% of the total revenue mix. Selling, general and administrative expenses, which includes professional and other fees, salaries and benefits, and general and administrative expenses, totaled $23.4 million, a decrease of $2.1 million or 8.1%, as compared to $25.4 million in the fiscal fourth quarter of 2008.The decrease was primarily related to lower professional and other fees, as well as the Company’s increased focus on controlling spending, efforts to improve productivity and a reduction in depreciation resulting from a smaller portfolio of leases.Salaries and benefits expenses increased due to the establishment of a telesales unit earlier this year and the employment of several former consultants as professional services staff. Interest and financing costs totaling $1.5 million were unchanged from the fiscal fourth quarter of 2008.Non-recourse notes payable totaled $85.0 million at March 31, 2009, a decrease of 9.4%, as compared to $93.8 million at March 31, 2008.ePlus is not directly liable for its non-recourse debt, except under certain limited circumstances, as the loans are secured by equipment and assigned lease payments, which collateralizes the customers’ obligations. As of March 31, 2009, cash and cash equivalents totaled $107.8 million.At March 31, 2009, shareholders’ equity was $174.5 million and book value totaled $21.57 per share, compared to shareholders’ equity of $163.7 million and book value of $19.89 per share at March 31, 2008. During the quarter, ePlus invested $1.4 million to repurchase an additional 133,791 shares of its common stock at an average cost of $10.64 per shareFor the full year ended March 31, 2009, ePlus repurchased 436,664 shares of its outstanding common stock at an average cost of $9.95 per share for a total purchase price of $4.3 million. Full Year Results Sales of product and services totaled $636.1 million, a decrease of $95.5 million or 13.1%, as compared to $731.7 million last fiscal year.The decrease in revenue was primarily attributable to the economic downturn, which has led many customers to defer investments in technology equipment.Gross margin percentage improved to 13.9% as compared 11.8% recorded the prior fiscal year. Revenues generated from the combination of lease revenues, sales of leased equipment, fee and other income totaled $61.9 million, a decrease of $55.8 million or 47.4%, as compared to $117.7 million last fiscal year.The decrease in sales of leased equipment, which totaled $45.5 million last fiscal year, represented nearly three-quarters of the overall decline in revenues.This decline was largely a result of the Company’s decision to sell more of its leases in the prior fiscal year, as part of a risk mitigation process conducted to diversify the portfolio by customer, equipment type and residual value. Selling, general and administrative expenses totaled $98.9 million, a decrease of $2.3 million or 2.3%, as compared to $101.2 million last fiscal year.The decrease resulted from lower professional and other fees, in addition to slightly lower general and administrative expenses, which more than offset an increase in salaries and benefits.Salaries and benefits expense increased $4.1 million or 5.7% primarily due to staff additions the Company made earlier this year to support its long-term growth plans.Professional and other fees decreased $5.7 million or 44.1% from heightened expense levels incurred last year from delayed SEC filings and other legal fees. For the 2009 fiscal year, interest and financing costs declined 28.5%, to $5.8 million from $8.1 million recorded the prior fiscal year, as a result of lower overall non-recourse debt. Percentage changes stated throughout this press release are calculated on rounded numbers from the Company’s financial statements (which are stated in thousands of dollars), not on the rounded numbers used herein.Investors are encouraged to read the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2009.Copies are available via the Company’s Web site at:http://www.eplus.com, via the SEC’s website at: http://www.sec.gov, or by contacting the Company. Conference Call Information The Company will host a conference call at 11:00 a.m. Eastern on Thursday, June 18.
